            Case 3:15-cv-00461-RCJ-CLB Document 52 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF NEVADA
10   FRANK MACIAS,
                                                          Case No.: 3:15-cv-00461-RCJ-CLB
11           Petitioner,
                                                              ORDER GRANTING MOTION FOR
12    vs.                                                     ENLARGEMENT OF TIME TO FILE
                                                             ANSWER TO PETITION FOR WRIT OF
13   RENEE BAKER, et al.,                                       HABEAS CORPUS (ECF NO. 51)
14           Respondents.
15

16          Respondents move this Court for an enlargement of time of 45 days from the current due date of

17   March 8, 2021, up to and including April 22, 2021, in which to file their answer to Frank Macias’s Petition

18   for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (ECF No. 6). This Motion is made pursuant

19   to Fed. R. Civ. P. 6(b) and Rule 6-1 of the Local Rules of Practice and is based upon the attached

20   declaration of counsel. This is the first enlargement of time sought by Respondents to file the response,

21   and the request is brought in good faith and not for the purpose of delay.

22          DATED: March 3, 2021.

23                                                 AARON D. FORD
                                                   Attorney General
24
                                                   By: /s/ Trisha Chapman
25                                                     Trisha Chapman (Bar. No. 12716)
                                                       Deputy Attorney General
26

27

28



                                                    Page 1 of 3
            Case 3:15-cv-00461-RCJ-CLB Document 52 Filed 03/08/21 Page 2 of 2


 1                                DECLARATION OF TRISHA CHAPMAN

 2   STATE OF NEVADA )
                     ) ss:
 3   COUNTY OF CLARK )
 4          I, TRISHA CHAPMAN, being first duly sworn under oath, deposes and states as follows:

 5          1.      I am an attorney licensed to practice law in all courts within the State of Nevada and am

 6   employed as a Deputy Attorney General in the Office of the Nevada Attorney General. I have been

 7   assigned to represent Respondents in Frank Macias v. Renee Baker, et al., Case No. 3:16-cv-00461-RCJ-

 8   CLB, and as such, have personal knowledge of the matters contained herein.

 9          2.      This Motion is made in good faith and not for the purpose of delay.

10          3.      The deadline to file the answer to Macias’s Petition is March 8, 2021.

11          4.      I have been unable with due diligence to timely complete the response herein. I recently

12   transferred to the Post-Conviction Division of the Attorney General’s Office on February 16, 2021. I am

13   in the process of onboarding, training and familiarizing myself with a new caseload. I need additional

14   time to review Macias’s appellate record so that I can properly address the merits of his claims and file

15   an answer to his petition as identified by this Court’s order issued on January 8, 2021. See ECF No. 44.

16          5.      Given that Macias is pro se, I have not conferred with the other side for this request.

17          6.      For the foregoing reasons, I respectfully request an enlargement of time of 45 days, up to

18   and including April 22, 2021, in which to file the answer to Macias’s Petition.

19   ORDER
20
     IT IS HEREBY ORDERED that the Motion to Extend Time (ECF No. 51) is GRANTED.
21
     IT IS FURTHER ORDERED that Respondents shall file an answer to Macias's Petition for
22   Writ of Habeas Corpus (ECF No. 6 ) on or before April 22, 2021.
23
     IT IS SO ORDERED this 8th day of March, 2021.
24

25

26                                                        _____________________________________
                                                          ROBERT C. JONES
27
                                                          United States District Judge
28



                                                    Page 2 of 3
